         Case 1:20-cv-01908-AT Document 22 Filed 08/12/20 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION
LATINA FULLER,

           Plaintiff,

    v.
                                           Civil Action File
HILLSTONE RESTAURANT GROUP,                No. 1:20-CV-1908-AT
INC.
d/b/a HOUSTON’S, and XYZ Corp.
Nos. 1-9

           Defendant.

                       MOTION FOR SUMMARY JUDGMENT

     COMES NOW Hillstone Restaurant Group, Inc., defendant in

the above-styled civil action (hereinafter, “defendant”), and

files this motion for summary judgment pursuant to Fed. R. Civ.

P. 56 and Local Rule 56.

     In this case alleging a fall, defendant Hillstone is

entitled to summary judgment because it did not have knowledge

of any substance on the floor and followed reasonable inspection

procedures.    Further, defendant’s employees inspected the area

less than 10-15 minutes before the claimed fall and nothing was

on the floor at the time of inspection so defendant did not have

actual or constructive knowledge of the claimed substance.

Plaintiff does not know how the liquid substance she claimed

caused her to fall got on the floor, how long the substance was

on the floor, or whether the substance was visible and could

have been discovered before the claimed fall.



                                     -1-
       Case 1:20-cv-01908-AT Document 22 Filed 08/12/20 Page 2 of 3



    In support of its motion, defendant relies on its Brief in

Support of Motion for Summary Judgment and the authorities cited

therein and supporting documents thereto, as well as the

Statement of Material Facts to which there are no Genuine Issues

to be Tried, the arguments of counsel, and defendant’s reply

brief, if any.

    WHEREFORE, defendant respectfully requests that this Court

grant its motion for summary judgment and dismiss the

plaintiff’s complaint with prejudice.

                                  Respectfully submitted,

                                  DREW, ECKL & FARNHAM, LLP



                                  /s/ Patrick J. Ewing

                                  G. RANDALL MOODY
                                  Georgia Bar No. 517702
                                  PATRICK J. EWING
                                  Georgia Bar No. 669491




                                   -2-
          Case 1:20-cv-01908-AT Document 22 Filed 08/12/20 Page 3 of 3




                           CERTIFICATE OF SERVICE

       This is to certify that I have this day served a copy of

the within and foregoing MOTION FOR SUMMARY JUDGMENT upon all

parties concerned via the court’s e-filing system which will

automatically send email notification of such filing to the

attorneys or parties of record:

                         Brandyn L. Randall, Esq.
                         Morgan & Morgan Atlanta, Pllc
                         Post Office Box 57007
                         Atlanta, GA 30343

       This 12th day of August 2020.

                                     Respectfully submitted,

                                     DREW, ECKL & FARNHAM, LLP


                                     /s/ Patrick J. Ewing
                                     G. RANDALL MOODY
                                     Georgia Bar No. 517702
                                     PATRICK J. EWING
                                     Georgia Bar No. 669491
303 Peachtree Street NE
Suite 3500
Atlanta, Georgia 30308
(404) 885-1400 – phone
(404) 876-0992 – fax
moodyr@deflaw.com
ewingp@deflaw.com
9986632/1
06440-129020




                                      -3-
